DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2021 has been entered.
 
Status of Claims
Claims 1-2 and 4-6 are pending in the application. 
Claim 3 has been previously canceled by the Amendment filed 11/20/2020. 
Claims 7-10 have been previously withdrawn from further consideration. 

Response to Arguments
Applicant’s arguments, filed 03/03/2021 with respect to claim(s) 1-2 and 4-6 have been considered but they are not persuasive. The rejection under 35 USC 102 has been modified below as necessitated by the amendment. As set forth below, Hamasaki discloses the amended limitations of selectively attaching the ultraviolet or magnetic sensor to the discrimination 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; and/or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. PG Pub. 2010/0000838 A1 (hereinafter “Hamasaki”; applicant-submitted prior art).
Regarding claim 1, Hamasaki discloses a paper sheet handling apparatus (Figs. 1 and 10, ¶0031, 0069) comprising: 
an image sensor unit which includes an image capturing element that captures a paper sheet so as to discriminate the paper sheet (Fig. 3, optical line sensor 21, Fig. 10, optical line sensors 21, 31, 32, ¶0033, 0057; “the banknote is detected by the pair of upper and lower high resolution optical line sensors 21, 31, as such obtaining the infrared-light image data and/or visible-light image data for discriminating the denomination, authenticity, fitness, new or old version, or the like of each banknote”); 
a controller that controls the image sensor unit (Fig. 10, CPU 54, ¶0054, 0075; “the control for each of the high resolution optical line sensors 21, 31 and capture of the image data are performed by the CPU 54 of the circuit 80”); and 
a first attachment part (¶0069; “the plurality of sensors 21, 22, 23, 31, 32, each detachably provided to the bodies 20 a, 30 a and adapted for detecting each banknote”) that includes: 
a connection terminal that connects the image sensor unit and the controller with each other (Figs. 10-11b, ¶0074-0076; “an arrangement relationship between each sensor provided in the banknote discrimination apparatus 10 and the circuit 80 including the IP-based construction (or functional-block-based construction) as shown in FIG. 10 will be described with reference to FIG. 11.”), 
the first attachment part, to which the image sensor unit is attached to be detachable, being arranged in a conveyance path for conveying the paper sheet (Fig. 9, ¶0040; “narrow path P, through which each banknote can be transported, is provided in the interspace constructed between the lower unit 20 and the upper unit 30. Along the path P, each pair of timing sensors 24, 34, a pair of high resolution optical line sensors 21, 31, the magnetic sensor 22, the optical line sensor 32, the fluorescent sensor 23 and each pair of timing sensors 25, 35 are disposed, respectively, in succession, from the upstream side, in the transport direction of the banknotes”); 
at least one sensor unit that includes: 
at least one of an ultraviolet sensor unit that discriminates a fluorescent component of the paper sheet and a magnetic sensor unit that discriminates a magnetic component of the paper sheet (Fig. 3, ¶0033; “a magnetic sensor 22 and a fluorescent sensor 23 are respectively provided to the top face of a rectangular parallelepiped-like body 20 a of the lower unit 20.”);  
at least one second attachment part (Fig. 3, lower unit 20) that includes: 
one or more connection terminals that connect the at least one sensor unit and the controller with each other (Figs. 10-11b, ¶0074-0076; “an arrangement relationship between each sensor provided in the banknote discrimination apparatus 10 and the circuit 80 including the IP-based construction (or functional-block-based construction) as shown in FIG. 10 will be described with reference to FIG. 11.”), 
the at least one second attachment part, to which the at least one sensor unit is attached to be detachable, being arranged in the conveyance path (Fig. 3, ¶0033; “magnetic sensor 22 and fluorescent sensor 23 are detachably provided to the body 20 a, respectively” wherein the lower unit 20 makes up the bottom portion of the banknote transport path); and 
two second attachment parts, to which the ultraviolet sensor unit and the maqnetic sensor unit are individually attached, and the ultraviolet sensor unit and the maqnetic sensor unit are selectively attached to the second attachment parts, in (Figs. 8-9, ¶0039, 0044-0046, 0069-0070; “…addition and/or removal of various sensors relative to the banknote discrimination apparatus 10 can be facilitated, thereby eliminating the need that the design for the banknote discrimination apparatus 10 must be done over again from the beginning, upon upgrading and/or downgrading the same apparatus 10. Specifically, a user, who purchased such a banknote discrimination apparatus 10 that includes the pair of high resolution optical line sensors 21, 31 and magnetic sensor 22 as the basic components for the same apparatus, can further make an order for additional sensors, for example, corresponding to the case in which new banknotes are issued. For instance, in the case in which such banknotes that will generate fluorescence when exposed to ultraviolet light are newly issued, or in the case in which one wants to detect the banknote copied to a white-colored copy paper, the fluorescent sensor 23 can be added to the banknote discrimination apparatus 10.” As shown in Figs. 8-9, the sensors 22 and 23 are each detachably provided at separate positions on the lower portion 20a of the device. These separate attachment positions are interpreted here as the claimed “two second attachment parts”.), 
wherein the ultraviolet sensor unit or the maqnetic sensor unit is able to be selectively and additionally provided in accordance with necessity of the ultraviolet sensor unit or the magnetic sensor unit, based on the spec of the paper sheet that is different from one country to another (¶0005-0006, 0078, and Fig. 11(d); “Furthermore, since there are various different banknotes for each country, the banknote discrimination apparatus 10 must correspond to such differences one by one. Namely, in view of a level of security in the printing for such banknotes, it is necessary to add the sensors, for example, the magnetic sensor 22, fluorescent sensor 23 and thread sensor 42, each for discriminating the authenticity or the like factor of each banknote, to the banknote discrimination apparatus 10. However, with the construction as shown in FIG. 11( d), such correspondence to the various kinds of banknotes can be facilitated.”).

Regarding claim 2, claim 1 is incorporated, and Hamasaki further discloses wherein the image sensor unit includes: 
a plurality of image capturing elements (¶0042; “one resolution optical line sensor (e.g., the high resolution optical line sensor 21) is provided with an infrared-light LED array adapted for emitting infrared light, while the other high resolution optical sensor (e.g., the high resolution optical line sensor 31) is provided with, for example, a visible-light LED array adapted for emitting visible light, such as red light, and a light receiving element adapted for receiving light.”); 
a storage element that stores correction information for correcting outputs of the plurality of image capturing elements (Fig. 10, data memory 70, ¶0054, 0098; “the control reference value stored in the memory unit”); and 
a circuit board on which the plurality of image capturing elements and the storage element are arranged (Fig. 10, circuit 80).

Regarding claim 4, claim 1 is incorporated, and Hamasaki further discloses wherein the ultraviolet sensor unit includes: 
(Fig. 3, fluorescent sensor 23, ¶0070; “in the case in which such banknotes that will generate fluorescence when exposed to ultraviolet light are newly issued, or in the case in which one wants to detect the banknote copied to a white-colored copy paper, the fluorescent sensor 23 can be added to the banknote discrimination apparatus 10”); 
a storage element that stores correction information for correcting an output of the ultraviolet sensor (Fig. 10, data memory 70, ¶0054); and 
a circuit board on which the ultraviolet sensor and the storage element are arranged (Fig. 10, circuit 80), and 
the magnetic sensor unit includes: 
a magnetic sensor that discriminates the magnetic component of the paper sheet (¶0044; “The magnetic sensor 22 has a magnetic head, such that a quantity of magnetic of magnetic ink used for each banknote can be detected by the magnetic sensor 22”); 
a storage element that stores correction information for correcting an output of the magnetic sensor (Fig. 10, data memory 70, ¶0054); and 
a circuit board on which the magnetic sensor and the storage element are arranged (Fig. 10, circuit 80).

Regarding claim 5, claim 1 is incorporated, and Hamasaki further discloses wherein to the at least one second attachment part, one or more dummy members are attached to be detachable instead of the at least one sensor unit (¶0043; “after the high resolution optical line sensors 21, 31 are respectively removed from the bodies 20 a, 30 a, alternate dummy members, each having substantially the same shape of each high resolution optical line sensor 21, 31 and made of, for example, a plastic material, can be attached to positions, from which the high resolution optical line sensors 21, 31 for the bodies 20 a, 30 a were removed”).

Regarding claim 6, claim 1 is incorporated, and Hamasaki further discloses a plurality of conveyance-path constituting bodies that is configured to be dividable from a division surface which is arranged along a conveyance direction of the paper sheet, wherein the first attachment part is arranged so as to have an opening part on the division surface of the conveyance-path constituting bodies (Fig. 9, ¶0040; “As shown in FIG. 9, a narrow path P, through which each banknote can be transported, is provided in the interspace constructed between the lower unit 20 and the upper unit 30. Along the path P, each pair of timing sensors 24, 34, a pair of high resolution optical line sensors 21, 31, the magnetic sensor 22, the optical line sensor 32, the fluorescent sensor 23 and each pair of timing sensors 25, 35 are disposed, respectively, in succession, from the upstream side, in the transport direction of the banknotes.”).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMAH A BEG whose telephone number is (571)270-7912.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMAH A BEG/Primary Examiner, Art Unit 2668